DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated December 18th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1, 4-7, 9-11, 17-20, 39, and 45-55 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on February 17th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claims 1, 9, 39, and 45 the closest prior art is Keller et al. (GB 2527783 A) in view of Nikolov et al. (US 2004/0095637 A1), further in view of Lee et al. (US 2012/0080404 A1), and further in view of Koike et al. (US 2013/0177717 A1).

Regarding claim 1, Keller teaches a depolarizing plate comprising

the fine pattern includes a plurality of curved lines of lands and a plurality of grooves formed between the lands, 
the curved lines are randomly disposed,
each pair of one of the curved lines and adjacent one of the grooves defines a distance L+S where L is a width of the curved line and S is a width of the groove, 
the distance L+S is no greater than a wavelength of visible light, and
the fine pattern exhibits structural birefringence. 
Nikolov further teaches the use of a pattern having protruding shapes with grooves comprising air gaps between the lands.
Lee further teaches the deposition of a pattern layer of polymer via pattern transfer of a block copolymer. 
Koike further teaches a protective film covering the surface layer portion of the light-transmitting substrate.
Regarding claim 1, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the protective film is in contact with the entire surface of the fine pattern.

Regarding claim 9, Keller teaches a depolarizing plate comprising
a light-transmitting substrate; and

a fine pattern is provided in at least the thin film out of the thin film and a surface layer portion of the light-transmitting substrate, 
the fine pattern includes a plurality of curved lines of lands and a plurality of grooves formed between the lands, 
the curved lines are randomly disposed,
each pair of one of the curved lines and adjacent one of the grooves defines a distance L+S where L is a width of the curved line and S is a width of the groove, 
the distance L+S is no greater than a wavelength of visible light, and
the fine pattern exhibits structural birefringence.  
Nikolov further teaches the use of a pattern having protruding shapes with grooves comprising air gaps between the lands.
Lee further teaches the deposition of a pattern layer of polymer via pattern transfer of a block copolymer. 
Koike further teaches a protective film covering the thin film.
Regarding claim 9, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 9 recited together in combination with the totality of particular features/limitations recited therein, including wherein the protective film is in contact with the entire surface of the fine pattern.

Regarding claim 39, Keller teaches a depolarizing plate comprising
a light-transmitting substrate having a surface layer portion in which a fine pattern is provided, wherein
the fine pattern includes a plurality of curved lines of lands and a plurality of grooves formed between the lands, 
the curved lines are randomly disposed,
each pair of one of the curved lines and adjacent one of the grooves defines a distance L+S where L is a width of the curved line and S is a width of the groove, 
the distance L+S is no greater than a wavelength of visible light, and
the fine pattern exhibits structural birefringence. 
Nikolov further teaches the use of a pattern having protruding shapes with grooves comprising air gaps between the lands.
Lee further teaches the deposition of a pattern layer of polymer via pattern transfer of a block copolymer. 
Koike further teaches a protective film covering the surface layer portion of the light-transmitting substrate.
Regarding claim 39, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 39 recited together in combination with the totality of particular features/limitations recited therein, including wherein the protective film encloses the air layer between the lands.

Regarding claim 45, Keller teaches a depolarizing plate comprising
a light-transmitting substrate; and
a thin film disposed on a surface of the light-transmitting substrate and made from a material having a different refractive index from the light-transmitting substrate, wherein
a fine pattern is provided in at least the thin film out of the thin film and a surface layer portion of the light-transmitting substrate, 
the fine pattern includes a plurality of curved lines of lands and a plurality of grooves formed between the lands, 
the curved lines are randomly disposed,
each pair of one of the curved lines and adjacent one of the grooves defines a distance L+S where L is a width of the curved line and S is a width of the groove, 
the distance L+S is no greater than a wavelength of visible light, and
the fine pattern exhibits structural birefringence.  
Nikolov further teaches the use of a pattern having protruding shapes with grooves comprising air gaps between the lands.
Lee further teaches the deposition of a pattern layer of polymer via pattern transfer of a block copolymer. 
Koike further teaches a protective film covering the thin film.
Regarding claim 45, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 45 recited together in combination with the totality of particular features/limitations recited therein, including wherein the protective film encloses the air layer between the lands.

Regarding claims 4-7, 10, 11, 17-20, and 46-55, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872